DISSENTING OPINION OP
MR. JUSTICE WOLF.
I dissent because the necessity in this case for bringing an action within the time limited by section 199 of the Civil Code was a condition precedent to the attainment of any rights by the complainants, and being such a condition precedent, that the running' of the statute of prescription could not be interrupted. -
Under my view of the case, it was incumbent on the court to declare the action prescribed as soon as it appeared in the pleadings or in the proof that the complainants were over 23 years of age.
In this case, moreover, the battle in the lower court was waged over the question of prescription. That court found that the action had prescribed, and even if the statute was *29capable of interruption or being waived, some regard was cine to its action in tbe premises. Tbe majority opinion is based upon tbe fact that there was no plea of prescription, and while this was true, when tbe case was sent back, tbe lower-court should have been left free to permit amendments in order to raise the question really decided by it.
I am authorized to say that Mr. Justice MacLeary concurs, in this dissent.